internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 1-plr-116716-98 date date corporation a corporation b corporation c_corporation d sub f z business state a date dear this is in reply to a letter dated date requesting a further supplemental ruling that a certain proposed transaction described below will not adversely impact the private_letter_ruling previously issued to corporation b on date a prior supplemental ruling letter was issued on date collectively the prior ruling additional information was submitted in letters dated september november december and date the rulings contained in this letter are predicated upon facts and representations submitted by your authorized representatives and accompanied by a penalties of perjury statement executed by you this office has not verified any of the material submitted in support of this request_for_ruling verification of the factual information representations and other data may be required as part of the audit process the information submitted is summarized below corporation a a state a corporation is the common parent of an affiliated_group_of_corporations which files a consolidated federal_income_tax return on a calendar_year basis using the accrual_method of accounting corporation a was formed in to become the new holding_company of the consolidated_group that includes among other entities wholly-owned subsidiaries corporations b and c and second tier subsidiary_corporation d corporation a became the parent of the group following an acquisition consummated during date described as the corp b acquisition in the prior ruling corporation b is an integrated company whose business operations include the z business corporation b currently has nonvoting preferred_stock outstanding that meets the definition of sec_1504 of the internal_revenue_code corporation b was acquired by corporation a in the corp b acquisition as a condition_precedent to the corp b acquisition corporation b agreed to distribute the stock of its subsidiary sub f the prior ruling held that the proposed distribution qualified under sec_355 of the internal_revenue_code following completion of the transactions described in the prior ruling and during the preparation of its state a franchise tax returns the taxpayer became aware that the transactions which created a double holding_company structure increased the franchise_taxes due to state a in order to reduce the state a franchise_taxes payable the taxpayer now proposes having corporation c distribute the stock of its wholly- owned subsidiary_corporation d to corporation a as a dividend as a result corporation d will become a first tier subsidiary of corporation a the following representations have been made in connection with the proposed transaction described above the proposed transaction will be treated as a dividend distribution taxable under sec_301 there is no plan or intention by corporation a to liquidate corporation b corporation c or corporation d to merge either corporation b corporation c or corporation d with any other corporation or to sell or otherwise dispose_of the stock or assets of corporation b corporation c or corporation d except in the ordinary course of business at the time of the transactions described in the prior ruling there was no contemplation of or plan to engage in this proposed transaction based solely on the information and representations submitted we rule that consummation of the proposed transaction will not have any adverse effect on the rulings issued in the prior ruling no rulings were requested and no opinion is expressed about the tax treatment of the proposed transaction described herein or about the tax treatment of any conditions existing at the time of or effects resulting from such transactions that are not specifically covered by the above ruling specifically no opinion is expressed as to whether the proposed distribution will be treated as a distribution of a dividend or as a distribution qualifying under sec_355 a determination of the federal_income_tax consequences of the proposed transaction will be determined by the appropriate district director’s office upon audit of the federal_income_tax return in which the proposed transaction is reported this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney in file with this office copies of this letter are being sent to your authorized representatives a copy of this letter should be attached to the federal_income_tax return of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter are consummated sincerely yours assistant chief_counsel corporate by______________________________ howard w staiman assistant to the chief cc dom corp prior written determinations
